Citation Nr: 0739169	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-14 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 until 
December 1968. This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a November 
2002 rating decision from the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  


FINDING OF FACT

The veteran's diabetes mellitus, type II requires insulin, a 
restricted diet, and regulation of activities due to his 
disability.


CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation for 
diabetes mellitus, type II, as associated with herbicide 
exposure, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, 
Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The timing notification requirements listed in 38 C.F.R. § 
3.159 should include all downstream issues of the claim. 
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim). See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to assign an effective date in the 
event that a higher rating is granted, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). As explained below, the Board 
has determined that the 40 percent rating evaluation 
requested by the veteran is warranted.  Consequently, an 
effective date will be assigned when effectuating the award.  
Therefore, the Board finds that the veteran has not been 
prejudiced by the grant of his 40 percent evaluation claim.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
records.  The veteran has submitted statements and private 
medical records.  The veteran was not prejudiced by not being 
provided a VA examination regarding his diabetes mellitus.  
The veteran requested a 40 percent evaluation, as indicated 
in his May 2005 VA Form 9, and his claim is being granted to 
that extent.  No case or controversy is thus in dispute and 
the veteran has not alleged that his claim warrants a rating 
greater than a 40 percent evaluation. Significantly, neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Merits of the Claim
 
The veteran seeks a rating evaluation of 40 percent for 
diabetes mellitus, essentially claiming that his disability 
requires insulin, having a restricted diet, and the 
regulation of his activities.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the evidence is at least at 
equipoise and the appeal will be granted.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Under Diagnostic Code 7913, a 20 percent evaluation is 
warranted if the diabetes mellitus requires insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation would require 
insulin, a restricted diet, and the regulation of the 
veteran's activities (avoidance of strenuous occupational and 
recreational activities).  A 60 percent evaluation would 
require insulin, a restricted diet, a regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, and 
complications that would not be compensable if separately 
evaluated.  38 C.F.R. § 4.119.

VA outpatient treatment records indicate that the veteran 
receives treatment for his diabetes mellitus.  An August 2002 
VA outpatient treatment record indicates that the veteran has 
trouble performing exertional activities, which is at least 
partially due to his coronary artery diseases.  However, a 
letter dated in April 2005 from the veteran's private 
physician, Dr. L.C.B., indicates that the veteran is an 
insulin dependant diabetic, with dietary restrictions and 
some restrictions on his activities due to his diabetes.  A 
statement from Dr. L.C.B., dated in May 2005, also note that 
the veteran is restricted from many activities due to his 
diabetes mellitus.

A VA examination for the heart was provided to the veteran in 
January 2006.  The examiner diagnosed the veteran as having 
diabetes mellitus, type II, controlled with insulin and oral 
hypoglycemic agents, but did not discuss the veteran's 
dietary restrictions or possible regulations on activities.  
Although this examination report was not evaluated by the RO 
prior to the Board's adjudication of this case, since the 
veteran's request for a 40 percent evaluation is being 
granted, the veteran is not prejudiced by the Board's 
consideration of this evidence.  

The evidence demonstrates that the veteran is clearly being 
treated for diabetes with medication and dietary 
restrictions. The record also indicates that he requires the 
regulation of his activities due to his diabetes, as 
indicated by the statements from Dr. L.C.B.  Requirements of 
insulin, a restricted diet, and the regulation of activities 
are consistent with a 40 percent evaluation.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913. 

Additionally, the record does not provide for a 60 percent 
evaluation, as there is no evidence of the regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   
 
The evidence demonstrates that the veteran's disability 
requires insulin, a restricted diet, and regulation of 
activities.  As the evidence of record is at least at an 
approximate balance for a 40 percent evaluation, the benefit 
of the doubt rule applies.  Gilbert v. Derwinski, 1 Vet.App. 
49, 58 (1991).  The veteran's claim for a 40 percent rating 
evaluation for his diabetes mellitus, type II, as associated 
with herbicide exposure, is granted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 40 percent evaluation, and no more, for diabetes 
mellitus, type II, as associated with herbicide exposure is 
granted.



___________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


